Dismissed and Memorandum Opinion filed April 30, 2013.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00278-CR
                               NO. 14-13-00279-CR
                               NO. 14-13-00280-CR

                        WILLIAM C. WEBB, Appellant
                                         V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 54th District Court
                           McLennan County, Texas
              Trial Court Cause Nos. 2012-675-C2 & 2012-678-C2

                 MEMORANDUM                      OPINION


      Appellant William C. Webb filed three pro se notices of appeal of the trial
court’s interlocutory rulings in two pending criminal cases. In cause no. 14-13-
00278-CR, appellant appeals the trial court’s putative denial of his motion to strike
enhancement allegation.     In cause no. 14-13-00279-CR, appellant appeals the
putative denial of his motion for grand jury testimony. In cause no. 14-13-00280-
CR, appellant appeals the putative denial of his motion to compel state’s witnesses.

      Generally, an appellate court only has jurisdiction to consider an appeal by a
criminal defendant where there has been a final judgment of conviction absent
certain exceptions. Workman v. State, 170 Tex. Crim. 621, 343 S.W.2d 446, 447
(1961); McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no
pet.). The exceptions include: (1) certain appeals while on deferred adjudication
community supervision, Kirk v. State, 942 S.W.2d 624, 625 (Tex. Crim. App.
1997); (2) appeals from the denial of a motion to reduce bond, Tex. R. App. P.
31.1; McKown, 915 S.W.2d at 161; and (3) certain appeals from the denial of
habeas corpus relief, Wright v. State, 969 S.W.2d 588, 589 (Tex. App.—Dallas
1998, no pet.); McKown, 915 S.W.2d at 161.

      The putative denial of pretrial motions is not separately appealable. Because
these appeals do not fall within the exceptions to the general rule that appeal may
be taken only from a final judgment of conviction, we do not have jurisdiction.

      Accordingly, the appeals are ordered dismissed.



                                      PER CURIAM




Panel consists of Justices Brown, Christopher, and McCally.
Do Not Publish - TEX. R. APP. P. 47.2(b)




                                         2